DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  the terms “heavy” (see line 10) and “light” (see line 11) are broad terms that require a reference weight; the claim language failed to provide a reference weight.  Said terms should be also consistent with the terminology used throughout Applicant’s disclosure, e.g. “heavier”, “lighter”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 5-6, 10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller.
Mueller (US Pub. No. 2014/0176914 A1) discloses:
Regarding claim 1, a projector (Figure 1, element 1; page 1, paragraph 0007, lines 2-3) comprising: a phosphor wheel (Figure 1, element 5) that emits a plurality of different color lights (i.e. blue light and other colored light components; page 4, paragraph 0058, lines 3-4) at a cycle corresponding to a rotational speed when excitation light is irradiated (page 4, paragraph 0058, lines 5-11); a color wheel (i.e. filter wheel; Figure 1, element 12) into which the lights emitted (i.e. conversion light; Figure 1, element IG) from said phosphor wheel (Figure 1, element 5) enter; and a rotational phase control device (i.e. phase control unit; Figure 1, element 16) that controls a rotational speed and a phase of said color wheel in accordance with a rotational speed and a phase of said phosphor wheel (page 4, paragraph 0057, lines 1-7) so that a phase relationship between said phosphor wheel and said color wheel is not changed (i.e. the phosphor wheel [Figure 1, element 5] and the filter wheel [Figure 1, element 12] have a fixed phase relationship; page 4, paragraph 0057, lines 1-3) and so that a ratio of the rotational speed of said phosphor wheel and the rotational speed of said color wheel is equal to a ratio of the rotational speed of said phosphor wheel (i.e. the phosphor wheel [Figure 
Regarding claim 2, the rotational speed of said phosphor wheel is changed (i.e. the phase difference between the phosphor wheel [Figure 1, element 5] and the filter wheel [Figure 1, element 12] is adjustable, hence the rotation speed is changed; page 4, paragraph 0057, lines 3-4), said rotational phase control device (Figure 1, element 16) further controls the rotational speed and the phase of said color wheel (Figure 1, element 12) in accordance with the rotational speed and the phase of said phosphor wheel (Figure 1, element 5) so that the phase relationship between said phosphor wheel and said color wheel is not changed (i.e. the phosphor wheel [Figure 1, element 5] and the filter wheel [Figure 1, element 12] have the same rotational speed; page 4, paragraph 0057, lines 6-7) and so that the ratio of the rotational speed of said phosphor wheel (Figure 1, element 5) and the rotational speed of said color wheel (Figure 1, element 12) is equal to the ratio of the rotational speed of said phosphor wheel and the rotational speed of said color wheel in the steady state (i.e. the phosphor wheel [Figure 1, element 5] and the filter wheel [Figure 1, 
Regarding claim 3, the rotational speed of said phosphor wheel is changed (i.e. the phase difference between the phosphor wheel [Figure 1, element 5] and the filter wheel [Figure 1, element 12] is adjustable, hence the rotation speed is changed; page 4, paragraph 0057, lines 3-4), said rotational phase control device (Figure 1, element 16) further controls the rotational speed of said color wheel (Figure 1, element 12) in accordance with the rotational speed and the phase of said phosphor wheel so that said phosphor wheel and said color wheel maintain the same rotational speed as each other (i.e. the phosphor wheel [Figure 1, element 5] and the filter wheel [Figure 1, element 12] have the same rotational speed; page 4, paragraph 0057, lines 5-7).
Regarding claim 5, the rotational phase control device (Figure 1, element 16) comprises a mechanical element (i.e. two-part drive unit; Figure 1, element 17) that connects said phosphor wheel (Figure 1, element 5) and said color wheel (Figure 1, element 12).
Regarding claim 6, the rotational speed of said phosphor wheel (Figure 1, element 5) is equal to the rotational speed of said color wheel (Figure 1, element 12) in the steady state (i.e. the phosphor wheel [Figure 1, element 5] and the filter wheel [Figure 1, element 12] rotate synchronously, with the same rotational speed; page 4, paragraph 0057, lines 5-7).
Regarding claim 10, a method of controlling a rotational speed of a wheel (page 2, paragraph 0025, lines 1-2 and paragraph 0026, lines 1-5), said method comprising: emitting, by a phosphor wheel (Figure 1, element 5), a plurality of different color lights (i.e. blue light and other colored light components; page 4, paragraph 0058, lines 3-4) at a cycle corresponding to a rotational speed when excitation light is irradiated (page 4, paragraph 0058, lines 5-11); making light (i.e. conversion light; Figure 1, element IG) emitted from said phosphor wheel (Figure 1, element 5) incident on a color wheel (i.e. filter wheel; Figure 1, element 12); and controlling a rotational speed and a phase of said color wheel in accordance with a rotational speed and a phase of said phosphor wheel (page 4, paragraph 0057, lines 1-7) so that a phase relationship between said phosphor wheel and said color wheel is not changed (i.e. the phosphor wheel [Figure 1, element 5] and the filter wheel [Figure 1, element 12] have a fixed phase relationship; page 4, paragraph 0057, lines 1-3) and so that a ratio of the rotational speed of said phosphor wheel and the rotational speed of said color wheel is equal to a ratio of the rotational speed of said phosphor wheel (i.e. the phosphor wheel [Figure 1, element 5] and the filter wheel [Figure 1, element 12] rotate synchronously; page 4, paragraph 0057, lines 5-6) and the rotational speed of said color wheel in a steady state in which said phosphor wheel rotates at a constant rotation speed without any change in its rotation speed (i.e. the phosphor wheel [Figure 1, element 5] and the 
Regarding claim 15, receiving, by a motor driver (i.e. drive unit; Figure 1, element 17), a color wheel control signal (i.e. signal corresponding to operation mode A; page 2, paragraph 0026, lines 1-5); and changing, by the motor driver (i.e. drive unit; Figure 1, element 17), the rotational speed and the phase of said color wheel based on the color wheel control signal (page 4, paragraph 0057, lines 5-7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Hamamura.

Hamamura (US Pub. No. 2020/0233288 A1) discloses a plurality of phosphor wheels (Figure 5, elements 511 and 521), wherein a rotational phase control device (i.e. phosphor rotation controller; Figure 5, element 507) further controls said plurality of phosphor wheels (Figure 5, elements 511 and 521) so as not to change the phase relationship with each other and so that the ratio of the rotational speeds (i.e. driving periodic signal) is not different from the ratio of the rotational speeds with respect to each other in the steady state (i.e. phosphor wheels [Figure 5, elements 511 and 521] are rotated at the same speed; page 3, paragraph 0060, line 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a rotational phase control device further controls said plurality of phosphor wheels so as not to change the phase relationship with each other and so that the ratio of the rotational speeds is not different from the ratio of the rotational speeds with respect to each other in the steady state as shown by Hamamura in combination with Mueller’s invention for the purpose of having a light from the light source that is not recognized as flicker by the human eye, if the rotational speed of the phosphor wheels is sufficiently high (Hamamura, page 1, paragraph 0012, lines 10-12).

Allowable Subject Matter
Claim 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
Claims 8, 13-14 and 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4 and 14, Cui et al. (US Pub. No. 2018/0259158 A1) discloses a projector (i.e. laser projection device; page 1, paragraph 0011, line 3) comprising a motor driver (i.e. driving motor shafts; Figure 2B, elements 12 and 22) that receives the color wheel control signal and that changes the rotational speed and the phase of said color wheel based on the color wheel control signal (i.e. the motor driver [Figure 2B, elements 12 and 22] are connected to the color wheel [Figure 2B, elements 1 and 2] and drives said color wheel to rotate periodically [page 3, paragraph 0037, lines 3-6], wherein the rotation speeds are adjusted [page 5, paragraph 0056, lines 4-6]).  However, Cui et al. and the prior art of record neither shows nor suggests a rotational phase control unit that detects the rotational speed and the phase of said phosphor wheel when the rotational speed of said phosphor wheel is changed and that transmits, as a color wheel control signal, a signal that corresponds to the rotational speed and the 
Regarding claim 8, Mueller (US Pub. No. 2014/0176914 A1) discloses a rotational phase control device (i.e. phase control unit; Figure 1, element 16).  However, Mueller and the prior art of record neither shows nor suggests a rotational phase control device comprising a rotational phase control unit that, when a rotational speed of a phosphor wheel is changed, controls a rotational speed and a phase of a color wheel in accordance with the rotational speed and a phase of said phosphor wheel so that a phase relationship between said phosphor wheel and said color wheel is not changed and so that a ratio of the rotational speed of said phosphor wheel and the rotational speed of said color wheel is equal to a ratio of the rotational speed of said phosphor wheel and the rotational speed of said color wheel in a steady state in which said phosphor wheel rotates at a constant rotation speed without any change in its rotation speed.
Regarding claim 12, Mueller (US Pub. No. 2014/0176914 A1) discloses a projector (Figure 1, element 1; page 1, paragraph 0007, lines 2-3) comprising a first wheel that includes a phosphor (Figure 1, element 5) that emits a plurality of different color lights (i.e. blue light and other colored light components; page 4, 
Regarding claim 13, Mueller (US Pub. No. 2014/0176914 A1) discloses a projector (Figure 1, element 1; page 1, paragraph 0007, lines 2-3) comprising; a phosphor wheel (Figure 1, element 5) that emits a plurality of different color lights (i.e. blue light and other colored light components; page 4, paragraph 0058, lines 3-4) at a cycle corresponding to a rotational speed when excitation light is irradiated (page 4, paragraph 0058, lines 5-11); a color wheel (i.e. filter wheel; Figure 1, element 12) into which the lights emitted (i.e. conversion light; Figure 1, element IG) from said phosphor wheel (Figure 1, element 5) enter.  However, Mueller and the prior art of record neither shows nor suggests a projector comprising a rotational phase control device that controls a rotational speed and a phase of a light-weight wheel, which comprises a lighter wheel from among 
Regarding claims 16-20, the claims are allowable based on their dependence from allowable claims 13.

Response to Arguments
Applicant's arguments regarding claims 1-3, 5-6 and 10 have been fully considered but they are not persuasive.
The Applicant has argued that Mueller does not teach “a rotational phase control device that controls a rotational speed and a phase of said color wheel in accordance with a rotational speed and a phase of said phosphor wheel so that a phase relationship between said phosphor wheel and said color wheel is not changed and so that a ratio of the rotational speed of said phosphor wheel and the rotational speed of said color wheel is equal to a ratio of the rotational speed of said phosphor wheel and the rotational speed of said color wheel in a steady state in which said phosphor wheel rotates at a constant rotation speed without any change in its rotation speed” (see Remarks, page 8, lines 6-13).  However, Mueller (US Pub. No. 2014/0176914 A1) discloses a rotational phase control device (i.e. phase control unit; Figure 1, element 16) that controls a rotational speed and a phase of said color wheel in accordance with a rotational speed and a phase of said phosphor wheel (page 4, paragraph 0057, lines 1-7) so that a phase relationship between said phosphor wheel and said color wheel is not changed (i.e. the phosphor wheel [Figure 1, element 5] and the filter wheel [Figure 1, element 12] 
Also, the Applicant argued that Mueller does not teach “the rotational phase control device controls a rotational speed and a phase of the color wheel so that a ratio of the rotational speed of said phosphor wheel and the rotational speed of said color wheel is equal to a ratio of the rotational seed of said phosphor wheel and the rotational speed of said color wheel in a steady state in which said phosphor wheel rotates at a constant rotation speed” (see Remarks, page 9, lines 1-5).  However, Mueller (US Pub. No. 2014/0176914 A1) discloses the rotational phase control device (i.e. phase control unit; Figure 1, element 16) controls a rotational speed and a phase of the color wheel (i.e. the control unit [Figure 1, element 16] drives the phosphor wheel [Figure 1, element 5] and filter wheel [Figure 1, element 12] synchronously; page 4, paragraph 0057, lines 1-2) so that a ratio of the rotational speed (i.e. same rotational speed; page 4, paragraph 0057, line 5-7) of said phosphor wheel and the rotational speed of said color wheel is equal to a ratio of the rotational seed of said phosphor wheel (i.e. the phosphor wheel [Figure 1, element 5] and the filter wheel [Figure 1, element 12] rotate 
Regarding claim 7, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding claim 7, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kobayashi (US Pub. No. 2018/0249137 A1) teaches a projection-type display system having: a light-emitting wheel that, by rotating, sequentially supplies light excited by light emitted from a light source and transmitted or reflected light of light that is emitted by the light source; a color separation wheel that, by rotating, sequentially color-separates and supplies light output of the light-emitting wheel; an image-forming element that, in accordance with a picture signal, performs light modulation of the light 
Cui et al. (US Pub. No. 2018/0051865 A1) discloses a laser light source including a laser device; a first color wheel and a second color wheel, on both of which there are corresponding color regions, wherein the laser device emits laser which illuminates the first color wheel and the second color wheel sequentially, and exits from the color regions on the second color wheel; a first marker and a second marker arranged respectively on the first and the second color wheels; a first sensor configured to detect the first marker, and to generate a first sense signal; a second sensor configured to detect the second marker, and to generate a second sense signal; and a control unit configured to synchronize the first color wheel and the second color wheel.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MC/
10/23/2021

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882